Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application claims benefit of 62/730,189 09/12/2018, 
and claims benefit of 62/637,491 03/02/2018.
2.	Applicant’s remarks filed on 2/4/2021 are acknowledged. Claims 1-20 are pending in the application.
Reasons for Allowance
3.	Applicant's arguments regarding the rejection of claims 1-20 under the obviousness-type double patenting over Manku et al. ‘593 and ‘077, Osterloh et al. ‘041 and ‘245,   Zakrzewski et al. ‘201 and  ‘898, and Braeckman et al. ‘764 have been fully considered and they are  persuasive.  The rejection of claims 1 and 12 under the obviousness-type double patenting over Manku et al. ‘593 and ‘077, Osterloh et al. ‘041 and ‘245,   Zakrzewski et al. ‘201 and  ‘898, and Braeckman et al. ‘764 has been withdrawn herein.
4. 	Claims 1-20 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

March 02, 2021